t c memo united_states tax_court terry f and carol j zdun petitioners v commissioner of internal revenue respondent docket no filed date william p koontz for petitioners kathey i shaw and ann m murphy for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and penalties on the federal_income_tax for and of terry f zdun petitioner and carol j zdun mrs zdun as follows year deficiency dollar_figure sec_6662 dollar_figure accuracy-related_penalty big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions by the parties the issues for decision are whether petitioners' apple orchard activity and dentistry activity should be treated as one activity or two separate activities for purposes of sec_183 and whether petitioners' apple orchard activity was engaged in with the intent to make a profit within the meaning of sec_183 during the years at issue we hold petitioners' apple orchard activity and dentistry activity are two separate activities within the meaning of sec_183 we further hold petitioners' apple orchard activity was not engaged in with a profit objective under sec_183 whether petitioners are liable for an accuracy- related penalty pursuant to sec_6662 for and respondent determined that petitioner was an employee of a denturist from whom he rented an equipped office rather than a self-employed dentist in the notice_of_deficiency respondent disallowed petitioners' self-employment_tax deductions of dollar_figure dollar_figure and dollar_figure for and respectively after trial respondent conceded that petitioner was self-employed during the years at issue we hold they are findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioners were married and resided in tiller oregon the dentistry activity petitioner has been licenced to practice dentistry since and is licensed to practice in california michigan and oregon in addition to a consulting office in his home petitioner maintains dental offices in grants pass and medford oregon mrs zdun who is a qualified dental assistant assists petitioner when he sees patients at their home_office throughout the years at issue petitioner devoted days a week to his dental practice petitioner practices what he calls holistic dentistry according to petitioner an organic apple is a special fruit rich in vitamins antioxidants and bioflavonoids that contribute to the health of gums and oral tissues thus he counsels hi sec_2 at the end of trial respondent moved orally to increase the amount of the deficiency for each year if the court found that petitioner was self-employed the court denied this motion we hold however that to the extent the amount of each deficiency is not increased petitioners are liable for self- employment_tax on petitioner's self-employment_income see sec_1401 and sec_1402 patients to eat organic apples for their dental health the apple orchard activity in petitioners moved from california to a 151-acre homestead they purchased in tiller in the following year petitioners cleared the indigenous growth from acres surrounding their house and planted apple trees the trees began producing fruit sometime in the mid-1980's and petitioner estimates that he had to mature trees during the years at issue in however due to a hard freeze which is not uncommon at the elevation of petitioners' property no apples were produced petitioner estimates that the trees produced approximately big_number pounds of fruit in and petitioners do not hire any labor to help with the orchard petitioner does all the heavy work including picking the apples mrs zdun who has a bad back works at least hours in the orchard each day during the apple season july through december although petitioner estimates that the orchard produced big_number pounds of apples during and he did not pick all the apples that were produced instead he picked only the best apples and threw away many of the others although organic apples are available for purchase in the areas where petitioner practices it has been his experience that his patients will eat the apples only if they are made easily available to them to facilitate his patients' access to organic apples petitioner grows the apples picks and bags them and then takes the bags to his offices for sale to his patients thus petitioner considers his apple orchard an integral part of his dental practice petitioner testified that he has tried but prefers not to sell the apples commercially some of the apples have suffered injury from insects and are otherwise marked which makes much of his fruit less valuable on the commercial market thus in petitioner's opinion the profit margin from commercial sales is not good instead he prefers to grow the best most nutritious apples that he can and provide them to his patients if a patient cannot afford to purchase the apples petitioner gives them to the patient without charge petitioner estimates that of all his patients only or percent avail themselves of the apples there is no question that petitioners have never made a profit with respect to the apple orchard activity during their 14-year involvement with the fruit petitioners' tax returns petitioners formed a partnership twin creeks organic farm in petitioners are the only partners in the partnership for reporting purposes petitioners combined their dentistry activity gross_receipts with their apple orchard activity income and expenses on one form_1065 u s partnership return of income in each of the years at issue petitioners reported the income and expenses from the apple orchard activity on schedule f profit or loss from farming and attached the schedule to form_1065 in and petitioners reported the income from the dental practice on schedule c profit or loss from business which was attached to petitioners' form_1040 in petitioners transferred the dental practice income from schedule c to the form_1065 filed by twin creeks organic farm reporting the dental practice income as if it were partnership gross_receipts and then netted that amount with the apple orchard losses in petitioners transferred the dental practice income from schedule c to schedule f as farm income and attached schedule f to form_1065 in and petitioners netted the income from the dentistry activity with the apple orchard activity income on schedule f and reported that net amount as partnership income on form_1065 petitioners reported dentistry activity gross_receipts and apple orchard activity income and expenses as follows item gross_receipts dentistry apple orchard expenses_incurred farm expense sec_3 other expenses dollar_figure -0-1 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure the record does not show whether petitioners filed a schedule c profit or loss from business with their form_1040 u s individual_income_tax_return for in petitioners improperly reported dollar_figure of gross_income from the farm on schedule f this amount represents the unrealized increase in value of their horse the amount of revenue from the sale of apples or any other farm related activity was dollar_figure although petitioners reported sales of farm products of dollar_figure and dollar_figure on schedule f in and respectively an unknown portion of the amount reported in and dollar_figure of the amount reported in was for the estimated value of apples they consumed these amounts are taken from part ll of petitioners' schedule f these amounts are the totals of the farm expenses reported on line of petitioners' schedules f the reported expenses include a deduction for other expenses which was reported separately on line 34a of the schedules filed for and the amount of the other expenses was dollar_figure in and dollar_figure in this other expense was reported on line of petitioners' form_1065 the expenses were itemized on a self-made schedule titled twin creeks organic farm which was attached to the partnership return issue the apple orchard activity opinion the first issue for decision is twofold whether petitioners' apple orchard activity and dentistry activity should be treated as one activity or two separate activities for purposes of sec_183 and whether petitioners' apple orchard activity was engaged in with the intent to make a profit within the meaning of sec_183 respondent determined that petitioners' apple orchard activity is a separate and distinct undertaking from the dentistry activity and furthermore petitioners engaged in the apple orchard activity with no bona_fide objective of profit we agree separate or single activity sec_1_183-1 income_tax regs provides where the taxpayer is engaged in several undertakings each of these may be a separate activity or several activities may constitute one activity in ascertaining whether two or more activities of the taxpayer may be treated as one activity we consider all of the facts and circumstances including the degree of organizational and economic interrelationship the business_purpose served by the undertakings together or separately and the similarity of the undertakings id see also schlafer v commissioner tcmemo_1990_66 the commissioner will generally accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities sec_1_183-1 income_tax regs the taxpayer's characterization will not be accepted however when it appears that his or her characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case id if two undertakings are treated as separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 id respondent determined that petitioners' apple orchard activity is separate and distinct from the dentistry activity petitioner asserts that the two undertakings are related in that he cannot practice holistic dentistry without his apple orchard respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 an examination of the entire record fails to reveal any evidence linking the two undertakings petitioners' trees produce apples from august through december and petitioners testified that they have no facility for cold storage of the fruit yet petitioner is able to practice dentistry all year round furthermore petitioner testified that only or percent of his patients actually take his apples even when he provides the apples to them for no cost the evidence does not support a conclusion that the apple orchard is necessary to either his dental practice or his patients thus we find no degree of organizational or economic relationship between the two undertakings moreover we do not accept petitioner's testimony that a business_purpose is served by carrying on the apple orchard activity and dentistry activity together as a single activity nor do we find any similarity between the two in light of the criteria stated in sec_1_183-1 income_tax regs and considering the facts and circumstances of the instant case we find that petitioners' apple orchard activity and dentistry activity are two separate and distinct activities within the meaning of sec_183 as determined by respondent apple orchard not engaged in for profit as we have decided that petitioners' undertakings are two separate activities we now consider the income and expenses of the apple orchard activity separately in deciding whether the apple orchard activity was conducted with a profit objective sec_183 generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 sec_183 provides that deductions that would be allowable without regard to whether such activity is engaged in for profit are to be allowed sec_183 further provides that deductions which would be allowable only if such activity were engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity during the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable years under sec_162 or under paragraph or of sec_212 sec_183 in determining whether an activity is engaged in for profit the taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir although the taxpayer's expectation of a profit need not be reasonable he or she must have a good_faith objective of making a profit dreicer v commissioner supra pincite 70_tc_715 affd on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs petitioners bear the burden of proving the requisite intent golanty v commissioner supra pincite whether a taxpayer is engaged in an activity with the requisite profit objective is determined from all the facts and circumstances 91_tc_371 golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs petitioners assert that they engaged in the apple orchard activity with the objective of making a profit however more weight is given to objective facts than to the taxpayers' mere statement of their intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the regulations promulgated under sec_183 list the following nine factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the extent to which elements of personal pleasure are involved sec_1_183-2 income_tax regs the list of factors in the regulations is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit no single factor is determinative golanty v commissioner supra pincite sec_1_183-2 income_tax regs the determination of a profit objective does not depend on counting the number of factors that support each party's position dunn v commissioner supra pincite sec_1_183-2 income_tax regs a review of the entire record in this case persuades us that petitioners have failed to carry their burden of proving that their apple orchard activity was engaged in for profit we find that all of the above enumerated factors weigh against petitioners first the manner in which the taxpayer carries on the activity is one indication of whether a profit objective exists sec_1_183-2 income_tax regs elements relevant to this factor include whether the taxpayer maintained complete and accurate books_and_records whether the activity was conducted in a manner substantially_similar to comparable businesses that are profitable and whether changes were attempted in order to improve profitability 72_tc_659 petitioners assert that they have maintained records for their activities however their books of account for the apple orchard consist of their bank deposit slips check stubs and tax forms petitioners have two bank accounts one in the name of petitioner and the other in the name of twin creeks farm petitioner testified that when he received money from whatever source he deposited it in whichever account needed the money he further testified that he used both accounts as family accounts petitioners did not present any production records for the apple orchard in fact at trial petitioner was not even certain of the exact number of trees in the orchard thus we find that petitioners kept no separate complete and accurate books or production records for the orchard activity although petitioners' tax preparer susan bladorn-dukes testified that petitioners' canceled-checks method of recording income and expenses was much like that of other farmers for whom she prepares tax returns she also testified that most of those farms were absolutely not self-supporting thus we do not find that petitioners' apple orchard activity is an activity carried on in a manner substantially_similar to other activities of the same nature which are profitable petitioner testified that he made several changes in the manner of operating the orchard for example he discontinued spraying ground-up insects on the trees as a method of pest control because it was too labor intensive he also changed his ground cover from a fescue type to a clover type because the clover returns more nitrogen to the ground allowing him to forgo chemical fertilization finally he replaced the overhead- irrigation system he had installed previously with a ground-level system although these changes may have reduced petitioners' labor burden there is no evidence that the changes were made so that the activity would become more profitable or that the changes were the abandonment of unprofitable methods for instance petitioner testified that the ground-up insect method is an effective method of pest control but he abandoned it because it was too much work petitioner did not provide any evidence of the cost effectiveness of his present method of pest control compared to the abandoned method nor did petitioner proffer any evidence that he was actually using chemical fertilizers before he changed the type of ground cover therefore there is no evidence that the change was an abandonment of an unprofitable method in an attempt to improve profitability thus we do not conclude that these changes indicate a profit_motive it is clear from the record that petitioners failed to maintain complete and accurate books_and_records for the apple orchard activity did not conduct the activity in a manner substantially_similar to other comparable profitable businesses and did not make changes in order to improve profitability accordingly we find this factor weighs against petitioners second preparation for the start of an activity through extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein indicates that the taxpayer has entered into the activity for profit sec_1_183-2 income_tax regs petitioner testified that although he had never raised any type of commercial farm product before he and mrs zdun purchased the tiller property he had however dabbled in organic gardening with his father and another man on or acres in santa maria california petitioner testified that he had attended shows and exhibits on organic gardening as well as a course on how to prune fruit trees in addition petitioner consulted with his neighbor who has big_number trees about how to grow trees in his area finally petitioner received advice about planting his trees from the company in michigan from which he ordered the trees petitioner's testimony indicates that his preparation for the apple orchard activity was casual intermittent and short- term rather than extensive petitioner did not mention how attending the shows exhibits course on pruning trees or conversations with his neighbor in any way aided petitioners in making the apple orchard activity profitable furthermore there is no evidence in the record that petitioners conducted a thorough investigation into the profitability of their apple orchard activity they did not present evidence that they had a business plan or that they had made projections of revenue expenses or profits that they expected would be generated by the apple orchard activity it is unlikely that one would incur such substantial expenses with respect to an activity which he or she intends to be profitable without first making a complete investigation of how to do so pederson v commissioner tcmemo_1994_555 accordingly we find this factor weighs against petitioners third the time and effort expended by the taxpayer in carrying on the activity is an indication of whether a profit_motive existed sec_1_183-2 income_tax regs petitioners did expend time on their apple orchard activity as mrs zdun testified that she spent hours each day during the apple season and petitioner testified that he spent between and hours per year although the time that petitioners spent in the orchard was not extensive it was apparently enough to grow approximately big_number pounds of apples during and petitioner testified that he did all of the picking himself however he did not pick all of the apples thus petitioner did not make sufficient effort to profit by the time that he and mrs zdun spent in the orchard for the court to find that making a profit was the motive for their time in the orchard we find that this factor weighs against petitioners fourth an expectation that the assets used in the activity may appreciate in value is an indication of a profit_motive the term profit encompasses an appreciation in the value of assets such as land used in an activity thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of operation sec_1_183-2 income_tax regs petitioner asserts that one of the reasons he planted the trees was to increase the value of the tiller property and that the apple orchard has increased the property value by a minimum of on an annual basis petitioner spent between and hours per week in the orchard dollar_figure per tree petitioners therefore assert that the appreciated value of the land plus the trees will more than offset any losses they take on current tax returns other than petitioner's self-serving testimony there is no evidence on record to support his assertion of the value of the trees although as coowner of the apple trees petitioner is qualified to testify as to their value we are not required to and we do not accept his self-serving testimony on this point 13_tc_373 even if we accepted arguendo petitioner's valuation of the apple trees and that petitioners have held the tiller property with the expectation of making an overall profit from the operation due to the appreciation of the value of the land this factor would still not favor petitioners the last sentence of sec_1_183-2 income_tax regs cross-refers to paragraph d of sec_1_183-1 for a definition of an activity in this connection sec_1_183-1 income_tax regs provides where land is purchased or held or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value thus the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land that is deductions other than those directly attributable to the holding of the land such as interest on a mortgage secured_by the land annual property taxes attributable to the land and improvements and depreciation of improvements to the land it is clear from petitioners' schedules f that the costs attributed to the orchard activity apart from those directly attributable to the holding of the land substantially exceed the income from the apple sales thus petitioners do not satisfy the test set forth in sec_1_183-1 income_tax regs for combining their farming activity with their holding of the land into a single profit-motivated activity we find that this factor weighs against petitioners fifth the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in an activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners have never before engaged in commercial farming of any type we find that this factor weighs against petitioners the taxpayer's history of income losses and occasional profits with respect to an activity can be indicative of a profit objective sec_1_183-2 and income_tax regs the presence of losses in the formative years of a business is not inconsistent with an intention to achieve a later profitable level of operation bearing in mind however that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses that have meanwhile been incurred in the intervening years 45_tc_261 affd 379_f2d_252 2d cir we find it significant that although petitioners' trees have been bearing enough fruit to sell to the public since the mid-1980's at no time during petitioners' involvement in the apple orchard activity did they realize a profit given the record of losses over the years at issue we see no possibility that petitioners ever intended to be able to recoup their substantial expenditures accordingly we find these factors weigh against petitioners substantial income from sources other than the activity in question may also be an indication of the lack of a profit objective especially where losses from the questioned activity produce substantial tax benefits sec_1_183-2 income_tax regs petitioner quite successfully carried on a part-time dentistry practice earning more than dollar_figure during the years at issue with such an income petitioners could well afford a hobby farm particularly when it is partially financed through the tax_benefit derived from taking the losses finally the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs in his testimony petitioner described the orchard in terms of how it relates to petitioners' house he described how the trees are planted right up to the house and how the air is filled with the perfume of the blossoming trees it is clear from petitioner's testimony that petitioners planted the orchard with the intent of living in a house nestled among flowering trees and that they derive great personal pleasure from living in the idyllic setting they created an activity will not be treated as not engaged in for profit merely because the taxpayer derives personal pleasure from engaging in the activity if the activity is in fact engaged in for profit as evidenced by other factors id the record in this case however is entirely bereft of any evidence that petitioners engaged in the activity with an honest and actual objective of making a profit thus we find that this factor weighs against petitioners as personal pleasure is the dominant factor in their undertaking the activity accordingly on the basis of all the facts and circumstances of the instant case and the factors considered in sec_1 b income_tax regs we find that petitioners did not have an actual and honest objective to make a profit with respect to the organic apple orchard activity within the meaning of sec_183 issue accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for accuracy-related_penalties pursuant to sec_6662 of dollar_figure dollar_figure and dollar_figure for and respectively respondent asserts that the sec_6662 penalty in each year is due to a substantial_understatement of tax see sec_6662 petitioners assert that they are not liable for the sec_6662 penalty because they reported all of their income and the correct amount of tax for each of the years at issue sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b sec_6662 provides that sec_6662 shall apply to any portion of the underpayment attributable to any substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebate sec_6662 after adjustments respondent determined that the amounts of tax required to be shown on the returns are dollar_figure dollar_figure and dollar_figure and that the amounts of the understatements of tax are dollar_figure dollar_figure and dollar_figure for and respectively as each of these amounts exceeds the greater of percent of the tax required to be shown on the return or dollar_figure for the year at issue respondent applied the penalty at issue petitioners assert that there was no understatement and that if the court finds there was substantial_understatement the penalty should not apply because reporting all of their income and deductions on their tax returns is adequate_disclosure sec_6662 provides that the amount of the understatement shall be reduced by the portion of the understatement that is attributable to tax treatment of any item if there is or was substantial_authority for such treatment or if the relevant facts affecting the item's treatment are adequately disclosed in the return or in a statement attached to the return in addition to disallowing certain deductions respondent determined that computational adjustments should be made which would preclude petitioners from claiming the earned_income_credit during the years at issue this subsection was amended by omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_531 effective with respect to returns the due dates for which determined without regard to extensions are after date the amended subsection provides in part that the continued respondent's regulations provide two types of disclosure under sec_6662 disclosure in attachments attached to the return sec_1_6662-4 income_tax regs and disclosure on the return sec_1_6662-4 income_tax regs petitioners did not attach a statement to their return therefore we look to the return to decide whether disclosure was adequate the commissioner may by annual revenue_procedure or otherwise prescribe the circumstances under which disclosure of information on a return in accordance with applicable forms and instructions is adequate sec_1_6662-4 income_tax regs the commissioner issued revproc_93_33 1993_2_cb_470 extending the application of revproc_92_23 1992_1_cb_737 to returns revproc_94_36 1994_1_cb_682 and revproc_94_74 1994_2_cb_823 for tax years using and tax forms respectively which identify circumstances under continued understatement shall be reduced by that portion of the understatement which is attributable to i the relevant facts affecting the item's tax ii any item if-- treatment are adequately disclosed in the return or in a statement attached to the return and ii there is a reasonable basis for the tax treatment of such item by the taxpayer thus for and petitioners must not only adequately disclose the relevant facts affecting the item's tax treatment but must also have a reasonable basis for such tax treatment due to our finding that petitioners did not disclose the relevant facts affecting the item's tax treatment we do not address whether petitioners had a reasonable basis for the tax treatment of the item which the disclosure on a taxpayer's return of a position with respect to an item is adequate_disclosure for purposes of reducing the understatement of income_tax under sec_6662 the expenses claimed by petitioners are not within the safe_harbor provided by the revenue procedures if the revenue_procedure does not include an item disclosure is adequate with respect to that item only if made on a properly completed form_8275 or 8275-r as appropriate attached to the return for the year sec_1_6662-4 income_tax regs petitioners did not attach either form to their returns therefore listing the expenses related to the apple orchard activity on the tax returns does not by virtue of the revenue procedures constitute adequate_disclosure under sec_6662 on their returns petitioner reported his occupation as farmer dental nutrition and mrs zdun reported her occupation as farmer nutrition expert petitioners transferred the income from the dentistry activity from schedule c profit or loss from business to schedule f profit or loss from farming which was attached to form_1065 u s partnership return of income and then back to form_1040 we note that petitioners' method of reporting dental practice income grossed up the farm income providing the apple orchard activity with the appearance of a profit-making activity reporting income actually earned as a dentist as income earned from an apple orchard is misrepresentation not disclosure we conclude that petitioners have failed to provide adequate_disclosure for purposes of sec_6662 and we find that petitioners are liable for the accuracy-related_penalty for each of the years at issue decision will be entered under rule for example in the apple orchard activity generated actual sales of less than dollar_figure yet petitioners reported net farm profit of dollar_figure by including petitioner's dollar_figure of dentistry income on schedule f as farm income
